ZAG/S&W Draft September 30, 2014 As filed with the Securities and Exchange Commission on October 2, 2014 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 ORAMED PHARMACEUTICALS INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation or Organization) 98-0376008 (I.R.S. Employer Identification No.) Hi-Tech Park 2/4 Givat Ram, PO Box 39098, Jerusalem, Israel (Address of Principal Executive Offices) (Zip Code) Oramed Pharmaceuticals Inc. Amended and Restated 2008 Stock Incentive Plan (Full Title of the Plan) Vcorp Services, LLC 1811 Silverside Road Wilmington, Delaware 19810 (Name and address of agent for service) (800) 624-0909 (Telephone number, including area code, of agent for service) Copies to: Oded Har-Even, Esq. Howard E. Berkenblit, Esq. Zysman, Aharoni, Gayer and Sullivan & Worcester LLP 1633 Broadway New York, NY 10019 Telephone: (212) 660-3000 Facsimilie: (212) 660-3001 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title of Securities to be Registered Amount to be Registered(1) Proposed maximum offering price per share(2) Proposed maximum aggregate offering price(2) Amount of registration fee Common Stock, $0.012 par value per share $ $ $ (1)Pursuant to Rule 416(a) under the Securities Act of 1933, as amended, or the Securities Act, the shares being registered hereunder include such indeterminate number of shares of our common stock as may be issued from time to time with respect to the shares being registered hereunder as a result of stock splits, stock dividends or similar transactions. (2)Estimated solely for the purpose of calculating the registration fee pursuant to Rules 457(c) and 457(h) of the Securities Act and based upon the average of the high and low prices of the registrant’s common stock as reported on the Nasdaq Capital Market on September 25, 2014. The prospectus meeting the requirements of Section 10(a) of the Securities Act, which is being provided to participants in the Oramed Pharmaceuticals Inc. Amended and Restated 2008 Stock Incentive Plan (the “Plan”) in conjunction with this registration statement also relates to the shares registered under the Registration Statements on Form S-8 dated December 22, 2009 and July 29, 2013 (File Nos. 333-163919 and 333-190222, respectively) of Oramed Pharmaceuticals Inc. (the “Prior Registration Statements”). Registration of Additional Securities – Explanatory Note We are filing this registration statement to register an additional 400,000 shares of our common stock for issuance under the Plan.Pursuant to General Instruction E to Form S-8, the contents of the Prior Registration Statements are incorporated herein by reference, except for Item 3 and Item 8 of Part II of the Prior Registration Statements, which are being updated by this registration statement. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference. The following additional documents, which have been filed by us with the Securities and Exchange Commission (the “Commission”), are incorporated by reference in and made a part of this registration statement, as of their respective dates: (a)Our Annual Report on Form 10-K for the fiscal year ended August 31, 2013, filed with the Commission on November 27, 2013; (b)Our Quarterly Reports on Form 10-Q for the quarterly period ended November 30, 2013, filed with the Commission on January 14, 2014; for the quarterly period ended February 28, 2014, filed with the Commission on April 10, 2014; and for the quarterly period ended May31, 2014, filed with the Commission on July 14, 2014; (c)Our Current Reports on Form 8-K filed with the Commission on December26, 2013, January 30, 2014, February 12, 2014 (Item 8.01 only), April 24, 2014 (Item 8.01 only), July 23, 2014 and July 28, 2014; and (d)The description of our common stock contained in our Form 8-A filed with the Commission on May29, 2003, as updated by our Form 8-A filed with the Commission on February 7, 2013. All documents subsequently filed by us with the Commission pursuant to Sections 13(a), 13(c), 14 and 15(d) of the Securities Exchange Act of 1934, as amended, prior to the filing of a post-effective amendment which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this registration statement and to be part hereof from the date of filing of such documents. Any statement contained in a document incorporated or deemed to be incorporated by reference herein shall be deemed to be modified or superseded for purposes of this registration statement to the extent that a statement herein, or in any subsequently filed document which also is or is deemed to be incorporated by reference, modifies or supersedes such statement.Any statement so modified or superseded shall not be deemed, except as so modified or superseded, to constitute a part of this registration statement. Item 8. Exhibits. The following exhibits are filed as part of this registration statement: EXHIBIT INDEX EXHIBIT NO.DESCRIPTION Opinion of Zysman, Aharoni, Gayer and Sullivan & Worcester LLP.* Oramed Pharmaceuticals Inc. Amended and Restated 2008 Stock Incentive Plan (Incorporated by reference to Appendix A of the registrant's Definitive Proxy Statement on Schedule 14A filed with the Commission on June 17, 2014). Consent of Zysman, Aharoni, Gayer and Sullivan & Worcester LLP (Contained in the opinion of Zysman, Aharoni, Gayer and Sullivan & Worcester LLP filed herewith as Exhibit 5.1). Consent of Kesselman & Kesselman, Independent Registered Public Accounting Firm.* Consent of MaloneBailey, LLP, Independent Registered Public Accounting Firm.* 24 Powers of Attorney (Included in the signature page to this registration statement). * filed herewith SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Jerusalem, Israel, on October 2, 2014. ORAMED PHARMACEUTICALS INC. By: /s/Nadav Kidron Name: Nadav Kidron Title: President and Chief Executive Officer Each person whose signature appears below authorizes each of Nadav Kidron and Yifat Zommer, or either of them acting individually, as his or her true and lawful attorney-in-fact, each with full power of substitution, to sign the Registration Statement on Form S-8 of Oramed Pharmaceuticals Inc., including any and all post-effective amendments, in the name and on behalf of each such person, individually and in each capacity stated below, and to file the same, with exhibits thereto and other documents in connection therewith with the Securities and Exchange Commission. Pursuant to the requirements of the Securities Act of 1933, this registration statement on Form S-8 has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Nadav Kidron October 2, 2014 Nadav Kidron President, Chief Executive Officer and Director (Principal Executive Officer) /s/ Yifat Zommer October 2, 2014 Yifat Zommer Chief Financial Officer (Principal Financial Officer and Principal Accounting Officer) /s/ Miriam Kidron October 2, 2014 Miriam Kidron Director /s/ Leonard Sank October 2, 2014 Leonard Sank Director /s/ Harold Jacob October 2, 2014 Harold Jacob Director /s/ Michael Berelowitz October 2, 2014 Michael Berelowitz Director October 2, 2014 Gerald Ostrov Director
